   Case 18-30453-sgj7 Doc 57 Filed 07/11/20                 Entered 07/11/20 23:25:24    Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed July 8, 2020
______________________________________________________________________

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

     In re:                                            §
                                                       §
     THE NATIONAL CENTER FOR                           §      Case No. 18-30453-7
     POLICY ANALYSIS,                                  §
                                                       §
              Debtor.                                  §

                                    ORDER TRANSFERRING CASE

              Due to the ongoing matters pending in this case over which this Court has presided, the

     Court has determined that this case and its associated adversary proceeding (No. 20-03013)

     should be transferred to its docket. It is therefore

              ORDERED that the Clerk shall transfer this bankruptcy case and its associated adversary

     proceeding No. 20-03013 to this Court’s docket.

                                             ###End of Order###
        Case 18-30453-sgj7 Doc 57 Filed 07/11/20             Entered 07/11/20 23:25:24        Page 2 of 5
                                      United States Bankruptcy Court
                                       Northern District of Texas
In re:                                                                                  Case No. 18-30453-sgj
The National Center for Policy Analysis                                                 Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0539-3           User: ctello                 Page 1 of 4                   Date Rcvd: Jul 09, 2020
                               Form ID: pdf013              Total Noticed: 87


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 11, 2020.
db            #+The National Center for Policy Analysis,     14180 Dallas Parkway,     Suite 425,
                 Dallas, TX 75254-4341
cr             +Cavazos Hendricks Poirot, P.C.,     900 Jackson Street,    Suite 570, Founders Square,
                 Dallas, TX 75202-2413
cr             +DENNIS MCCUISTION,    Kennedy Law, P.C.,    1445 Ross Avenue,    Suite 2750,
                 Dallas, TX 75202-2756
cr             +Fiscal Solutions, LLC as assignee Richard W. Walke,      DarrellW. Cook & Assocaites,
                 6688 North Central Expressway,     Suite 1000,    Dallas, TX 75206-3900
cr             +Hatton W. Sumners Foundation,     c/o Wick Phillips,    Attn: Lauren K. Drawhorn,
                 100 Throckmorton Street, Suite 1500,     Fort Worth, TX 76102-2845
cr             +JACKI PICK,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                 Dallas, TX 75201-2721
cr             +JAMES AMOS,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                 Dallas, TX 75201-2721
cr             +MICHAEL WHALEN,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                 Dallas, TX 75201-2721
cr             +RONALD IVY,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                 Dallas, TX 75201-2721
18988288       +APEX Pacific Partners I, LLC,     c/o Kelly Hart & Hallman LLP,    Attn: Katherine T. Hopkins,
                 201 Main Street, Suite 2500,     Fort Worth, TX 76102-3194
18007453        Alan Hamill,    6147 Desco Dr,    Dallas, TX 75225-1904
18007454        Allegra Marketing,    14131 Midway Rd Ste 119,     Addison, TX 75001-3638
18007455        American Express,    PO Box 650448,    Dallas, TX 75265-0448
18007456        American Express Merchant Services,     PO Box 53765,    Phoenix, AZ 85072-3765
18895573        American Express Travel Related Services Company,,      Inc.,   c/o Becket and Lee LLP,
                 PO Box 3001,    Malvern PA 19355-0701
18007458        Brian Williams,    2447 Woodland Ct,    Chesapeake Beach, MD 20732-4607
18007459        Brown’s Furniture Service,     4009 Old Denton Rd Ste 114-223,    Carrollton, TX 75007-1000
18007461        CCS Horizon, Inc.,    PO Box 261417,    Plano, TX 75026-1417
18007460        Campaign Now, LLC,    15851 Dallas Pkwy Ste 600,     Addison, TX 75001-6030
18007462        Cisco,   1702 Townhurst Dr,     Houston, TX 77043-2811
18007463        Cision US, Inc.,    12051 Indian Creek Ct,    Beltsville, MD 20705-1246
18007464        Clarion Financial Services, LLC,     2033 Chenault Dr Ste 150,    Carrollton, TX 75006-4968
18007465        Connex Systems, Inc.,    2033 Chenault Dr Ste 150,     Carrollton, TX 75006-4968
18007466        Corporation Service Company,     251 Little Falls Dr,    Wilmington, DE 19808-1674
18904033       +Dallas County,    Linebarger Goggan Blair & Sampson, LLP,     C/O Sherrel K. Knighton,
                 2777 N. Stemmons Frwy, Suite 1000,     Dallas, TX 75207-2328
18913909       +Dennis McCuistion,    1445 Ross Avenue, Suite 2750,     Dallas, Texas 75202-2756
18007469        Dennis McCuiston,    C/O FOUNDATION FOR RESPONSIBLE TELEVISIO,     11700 Preston Rd,
                 Dallas, TX 75230-6112
18007470       #Devon Herrick,    4007 Cedarview Rd,    Dallas, TX 75287-5002
18007472        Estes, Okon, Thorne & Carr, PLLC,     3811 Turtle Creek Blvd Ste 2000,     Dallas, TX 75219-4453
18007473        Evan Fitchett,    8412 Kalliope Pl,    Chesterfield, VA 23838-6226
18957144       +Evan Joshua Fitchett,    8412 Kalliope Pl,    Chesterfield, VA 23838-6226
18007474       +First Data Services,    14141 Southwest Fwy,     Sugar Land, TX 77478-4630
18858554       +Fiscal Solutions, LLC,    DARRELL W. COOK,    Darrell W. Cooks & Associates,
                 6688 North Central Expressway, Suite 100,      Dallas, TX 75206-3925
18917599       +Fiscal Solutions, LLC as Assignee of Richard W. Wa,      c/o Darrell W. Cook & Associates,
                 6688 North Central Expressway, Suite 100,      Dallas, Texas 75206-3925
18007475       +Gardere Wynne Sewell,    2021 McKinney Ave Ste 1600,     Dallas, TX 75201-4761
18007477        Gregory Rehmke,    14307 23rd Ave SW,    Burien, WA 98166-1008
18007479        HCWE Worldwide Economics,    PO Box 1108,    Cambria, CA 93428-1108
18007478       +Hatton W. Sumners Foundation,     325 N Saint Paul St Ste 3920,    Dallas, TX 75201-3826
18007480       +High Profile, Inc.,    4851 Lyndon B Johnson Fwy Ste 500,     Dallas, TX 75244-6049
18007481        I Constituent,    600 Pennsylvania Ave SE Ste 310,     Washington, DC 20003-6300
18007482        IC System, Inc.,    PO Box 64378,    Saint Paul, MN 55164-0378
18007484        Jack Boles Parking,    PO Box 190326,    Dallas, TX 75219-0326
18988203       +Jacki Pick,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                 Dallas, Texas 75201-2721
18007485       #Jacki Pick,    8714 Broken Point Dr,    Irving, TX 75063-4800
18988198       +James Amos, Jr.,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                 Dallas, Texas 75201-2721
18007486        Joe Barnett,    1013 Rosewood Ln,    Arlington, TX 76010-5833
18007487        Konica Minolta,    21146 Network Pl,    Chicago, IL 60673-1211
18062912       +Larry Wedekind c/o Barry A. Moscowitz,     Thompson, Coe, Cousins & Irons, LLP,
                 Plaza of Americas,    700 N. Pearl St., Twenty-Fifth Floor,     Dallas, TX 75201-2824
18007489        Law Offices of Kenneth K. Stephens,     4709 W Lovers Ln Ste 100,     Dallas, TX 75209-3176
18007490        Lexicom, Ltd.,    PO Box 36021,    Calgary, AB T3E-7C6
18915931       +Lindsey K. Wyrick,    Cobb Martinez Woodward, PLLC,     1700 Pacific Ave., Ste. 3100,
                 Dallas, TX 75201-7489
18007491        Lloyd Bentsen,    5060 Westgrove Dr,    Dallas, TX 75248-6043
18007492        Logix,   PO Box 3608,    Houston, TX 77253-3608
18007493        Lori K. Orta, PC,    5050 Quorum Dr Ste 312,     Dallas, TX 75254-7039
18007494        Luke Twombly,    3440 Rosedale Ave # 3,    Dallas, TX 75205-1389
           Case 18-30453-sgj7 Doc 57 Filed 07/11/20           Entered 07/11/20 23:25:24         Page 3 of 5



District/off: 0539-3            User: ctello                 Page 2 of 4                    Date Rcvd: Jul 09, 2020
                                Form ID: pdf013              Total Noticed: 87


18988206         +Michael L. Whalen,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                   Dallas, Texas 75201-2721
18007495          Muniside, LLC,    Lakeside Professional Campus,     190 N Evergreen Ave Ste 205,
                   Woodbury, NJ 08096-1862
18007496          Munsch Hardt Kopf & Carr,    500 N Akard St Ste 3800,     Dallas, TX 75201-6659
18007497          Netrio, LLC,    116 N Tennessee St Ste 200,    McKinney, TX 75069-4357
18007498          Nick Pinner,    5630 Spring Valley Rd Apt 15A,     Dallas, TX 75254-3171
18007499          Old Parkland Hospitality,    3819 Maple Ave,     Dallas, TX 75219-3913
18007500          Pam Villarreal,    1612 Savage Dr,    Plano, TX 75023-1831
18007502          Ready Refresh,    PO Box 856680,    Louisville, KY 40285-6680
18988205         +Reagan Stewart,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                   Dallas, Texas 75201-2721
18007503          Richard McKenzie,    3 Owen Ct,    Irvine, CA 92617-4040
18007504          Richard Walker,    c/o DeWolf Law,    10000 N Central Expy Ste 1405,     Dallas, TX 75231-4110
18988201         +Ronald S. Ivy,    c/o Bell Nunnally & Martin LLP,     2323 Ross Avenue, Suite 1900,
                   Dallas, Texas 75201-2721
18007505          SMII/TRP Properties LP,    c/o KBS Realty Advisors, LLC,     800 Newport Center Dr Ste 700,
                   Newport Beach, CA 92660-6319
18007506        ++SOUND IDEAS PRODUCTION GROUP,     3001 SUMMIT AVENUE,    SUITE 300,    PLANO TX 75074-7229
                 (address filed with court: Sound Ideas Production Group,       1500 Precision Dr Ste 130,
                   Plano, TX 75074-8664)
18007507          Stacey Smith,    7421 Frankford Rd Apt 2612,     Dallas, TX 75252-8156
18989135         +Stephen A. Batman,    c/o H.N. Cunningham, III,     Roberts, Cunningham & Stripling, L.L.P.,
                   13155 Noel Road, Suite 900,     Dallas, Texas 75240-6882
18007508         +Suffolk University at Boston,     73 Tremont St,    Boston, MA 02108-3901
18007509          Teladoc, Inc.,    PO Box 123417,    Dallas, TX 75312-3417
18007510          The Honorable Allen West,    9925 Wood Forest Dr,     Dallas, TX 75243-4920
18952115         +The National Center for Policy Analysis,     3 Owen Court,    Irvine, CA 92617-4040
18007512          Transwestern,    14180 Dallas Pkwy Ste 320,    Dallas, TX 75254-4304
18007513         #US Legal Support,    5910 N Central Expy Ste 100,     Dallas, TX 75206-5130
18007514          Valentine Direct Marketing,     2344 Farrington St,    Dallas, TX 75207-6014
18007515          Vincent Serafino Geary Waddell,     1601 Elm St Ste 4100,    Dallas, TX 75201-7274
18007516          West Publishing,    c/o Thomson Reuters,    610 Opperman Dr,    Eagan, MN 55123-1340
18913908         +William D. Gross,    1445 Ross Avenue, Suite 2750,     Dallas, Texas 75202-2756

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
18007457        E-mail/Text: g17768@att.com Jul 10 2020 01:15:08     AT&T,   PO Box 5019,
                 Carol Stream, IL 60197-5019
18007467        E-mail/Text: bankruptcy@credencerm.com Jul 10 2020 01:16:58     Credence Resource Management,
                 17000 Dallas Pkwy Ste 204,    Dallas, TX 75248-1940
18007483        E-mail/Text: bankruptcy2@ironmountain.com Jul 10 2020 01:16:09     Iron Mountain,
                 1101 Enterprise Dr,   Royersford, PA 19468-4201
18007501        E-mail/Text: bankruptcy@pb.com Jul 10 2020 01:16:56     Pitney Bowes,   2225 American Dr,
                 Neenah, WI 54956-1005
18898970       +E-mail/Text: bankruptcy@pb.com Jul 10 2020 01:16:57     Pitney Bowes Inc,
                 27 Waterview Dr, 3rd Fl,    Shelton CT 06484-4361
18007511        E-mail/Text: DL-CSGBankruptcy@charter.com Jul 10 2020 01:16:25     Time Warner Cable,
                 PO Box 60074,   City of Industry, CA 91716-0074
                                                                                            TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +Apex Pacific Partners I, LLC,    c/o Kelly Hart & Hallman LLP,    Attn: Katherine T. Hopkins,
                   201 Main Street,    Suite 2500,   Fort Worth, TX 76102-3194
cr*              +Dallas County,    Linebarger Goggan Blair & Sampson, LLP,    c/o Sherrel K Knighton,
                   2777 N. Stemmons Frwy Ste 1000,     Dallas, TX 75207-2328
18007468        ##David Grantham,    6717 Rolling Hills Dr,    North Richland Hills, TX 76182-4358
18007471        ##Emily Edwards,    3132 Tidal Bay Ln,    Virginia Beach, VA 23451-1149
18007476        ##Grant Miller Photography,    6959 Coronado Ave,    Dallas, TX 75214-4017
18007488        ##Kristina Barton,    1555 Elm St # 2306,    Dallas, TX 75201-3516
18007517        ##Whitley Penn,    1400 W 7th St Ste 400,    Fort Worth, TX 76102-2628
                                                                                                TOTALS: 0, * 2, ## 5

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.       Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
           Case 18-30453-sgj7 Doc 57 Filed 07/11/20                       Entered 07/11/20 23:25:24                Page 4 of 5



District/off: 0539-3                  User: ctello                       Page 3 of 4                          Date Rcvd: Jul 09, 2020
                                      Form ID: pdf013                    Total Noticed: 87


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 9, 2020 at the address(es) listed below:
              Barry A. Moscowitz    on behalf of Creditor Larry Wedekind bmoscowitz@thompsoncoe.com
              Charles Brackett Hendricks    on behalf of Trustee James W. Cunningham chuckh@chfirm.com,
               chps.ecfnotices@gmail.com
              Daniel I. Morenoff    on behalf of Debtor   The National Center for Policy Analysis
               danmorenoff.service@gmail.com
              Darrell Wayne Cook    on behalf of Creditor   Fiscal Solutions, LLC as assignee Richard W. Walker
               dwcook@attorneycook.com, all@attorneycook.com
              H.N. Cunningham, III     on behalf of Defendant STEPHEN A. BATMAN hnciii@aol.com
              James W. Cunningham    ECF.JCTrustee@att.net, jcunningham@ecf.axosfs.com
              Katherine T. Hopkins    on behalf of Creditor    Apex Pacific Partners I, LLC
               katherine.thomas@kellyhart.com
              Lauren Kessler Drawhorn    on behalf of Creditor    Hatton W. Sumners Foundation
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              R. Heath Cheek    on behalf of Defendant JAMES AMOS, Jr. hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              R. Heath Cheek    on behalf of Defendant MICHAEL L. WHALEN hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              R. Heath Cheek    on behalf of Creditor JACKI PICK hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              R. Heath Cheek    on behalf of Creditor MICHAEL WHALEN hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              R. Heath Cheek    on behalf of Creditor JAMES AMOS hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              R. Heath Cheek    on behalf of Defendant RONALD S. IVY hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              R. Heath Cheek    on behalf of Creditor RONALD IVY hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              R. Heath Cheek    on behalf of Defendant JACKI PICK hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              R. Heath Cheek    on behalf of Defendant REAGAN STEWART hcheek@bellnunnally.com,
               darcher@bellnunnally.com
              Robert H. Bezucha    on behalf of Interested Party Stephen A Batman robertbezuchalaw@gmail.com,
               hnciii@aol.com
              Robert Kent Love    on behalf of Defendant JAMES AMOS, Jr. klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Robert Kent Love    on behalf of Creditor JACKI PICK klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Robert Kent Love    on behalf of Creditor JAMES AMOS klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Robert Kent Love    on behalf of Defendant RONALD S. IVY klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Robert Kent Love    on behalf of Creditor MICHAEL WHALEN klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Robert Kent Love    on behalf of Creditor RONALD IVY klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Robert Kent Love    on behalf of Defendant MICHAEL L. WHALEN klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Robert Kent Love    on behalf of Defendant REAGAN STEWART klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Robert Kent Love    on behalf of Defendant JACKI PICK klove@bellnunnally.com,
               nsummerville@bellnunnally.com
              Russell W. Mills    on behalf of Creditor MICHAEL WHALEN rmills@bellnunnally.com,
               nsummerville@bellnunnally.com
              Russell W. Mills    on behalf of Creditor RONALD IVY rmills@bellnunnally.com,
               nsummerville@bellnunnally.com
              Russell W. Mills    on behalf of Defendant MICHAEL L. WHALEN rmills@bellnunnally.com,
               nsummerville@bellnunnally.com
              Russell W. Mills    on behalf of Defendant JACKI PICK rmills@bellnunnally.com,
               nsummerville@bellnunnally.com
        Case 18-30453-sgj7 Doc 57 Filed 07/11/20          Entered 07/11/20 23:25:24        Page 5 of 5



District/off: 0539-3          User: ctello                Page 4 of 4                  Date Rcvd: Jul 09, 2020
                              Form ID: pdf013             Total Noticed: 87


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Russell W. Mills    on behalf of Defendant JAMES AMOS, Jr. rmills@bellnunnally.com,
               nsummerville@bellnunnally.com
              Russell W. Mills    on behalf of Creditor JAMES AMOS rmills@bellnunnally.com,
               nsummerville@bellnunnally.com
              Russell W. Mills    on behalf of Defendant RONALD S. IVY rmills@bellnunnally.com,
               nsummerville@bellnunnally.com
              Russell W. Mills    on behalf of Creditor JACKI PICK rmills@bellnunnally.com,
               nsummerville@bellnunnally.com
              Sherrel K. Knighton    on behalf of Creditor   Dallas County Sherrel.Knighton@lgbs.com,
               Dallas.Bankruptcy@lgbs.com;Sean.French@lgbs.com;Olivia.Salvatierra@lgbs.com;Julie.Wilson@lgbs.com
              Stephen Andrew Kennedy    on behalf of Defendant DENNIS MCCUISTION skennedy@saklaw.net
              Stephen Andrew Kennedy    on behalf of Defendant WILLIAM D. GROSS skennedy@saklaw.net
              Stephen Andrew Kennedy    on behalf of Creditor DENNIS MCCUISTION skennedy@saklaw.net
              Stephen Andrew Kennedy    on behalf of Creditor William D. Gross skennedy@saklaw.net
              Steven Thomas Holmes    on behalf of Trustee James W. Cunningham sholmes@chfirm.com,
               chps.ecfnotices@gmail.com
              Steven Thomas Holmes    on behalf of Trustee James W Cunningham sholmes@chfirm.com,
               chps.ecfnotices@gmail.com
              Steven Thomas Holmes    on behalf of Plaintiff James W. Cunningham sholmes@chfirm.com,
               chps.ecfnotices@gmail.com
              United States Trustee    ustpregion06.da.ecf@usdoj.gov
                                                                                             TOTAL: 44
